DETAILED ACTION
This is a response to the Applicant’s remarks filed on 07/22/2022. Claims 1 and 11 are amended based on original claims 10 and 20, respectively. Claims 2-10 and 12-20 are canceled.  Claims 21-36 are newly added. Claims 1, 11 and 21-36 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 1 and 11, Examiner acknowledges that claim 1 was amended based on original claim 10. However, upon further review, new prior art Park297 (Park et al. US 2020/0178297 is cited for a 35 U.S.C. 103 rejection of claim 1. Claim 11 is rejected for the same reason. See below.
Applicant's arguments filed 07/22/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive. 
Regrading new claim 21, Applicant, in pages 9-14 of the remarks, argues that the cited references, Liu, Park and Islam, fail to teach new claim 21:
“A method for transmitting information, comprising: performing, by a terminal device, channel sensing on an unlicensed carrier through a first precoding corresponding to a first direction and according to an energy detection threshold corresponding to the first direction, to evaluate availability of a first time domain resource to be used by the terminal device for sending first information; and sending, by the terminal device, the first information through the first time domain resource when the first time domain resource is available.”
The Examiner respectfully disagrees.
Regrading new claim 21, filed 07/22/2022, new prior art Yang et al. (US 2019/0364449), along with previously cited prior art, are cited in a 35 U.S.C. 103 rejection. See the rejection below. (Claims 21-24, 29-32 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US 2016/0105897), hereinafter “Liu”, in view of Yang et al. (US 2019/0364449), herein after “Yang”, in further view of Park et al (US 2017/0208588), hereinafter “Park588”).
 
Claim Objections
Claim 29 is  objected to because of the following informalities:  
Apparatus Claim 29 recites dependency from method Claim 1. The Examiner believes this Claim 29 should depend from Claim 21. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 11 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US 2016/0105897), hereinafter “Liu”, in view of Park et al (US 2017/0208588), hereinafter “Park588”, in Islam et al. (US 2019/0184457), hereinafter “Islam”, and in view of Park et al. (US 2020/0178297), hereinafter “Park297”.
Regarding claims 1 and 11, Liu teaches:
A method for transmitting information, comprising: 
performing, by a network device (See Fig. 1A – 1D, network devices 105, 121, 131, 135), channel sensing on an unlicensed carrier (See Fig. 10, [0065-0066]: In this embodiment method, U-LTE system with multiple base stations transmitting in licensed and unlicensed spectrum) with corresponding to a first direction (Fig. 7 [0058], at Block 726, the communications controller performs carrier sensing, processes the signal and generates a decision variable X. The signal processing here may include sampling, analogue to digital conversion, the receiver’s digital combining with precoding weights, etc.), and
to evaluate availability of a first time domain resource to be used by the network device for sending first information; (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.)  and a result of the channel sensing indicates that the unlicensed carrier is occupied corresponding to the first direction; ([Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether X, the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. An operating channel is considered occupied if the energy level in the channel exceeds a threshold corresponding to a power level.) and 
performing, by the network device (See Fig. 1A – 1D, network devices 105, 121, 131, 135), channel sensing on the unlicensed carrier corresponding to a Liu teaches in Fig. 7 [0058], at Block 726, the communications controller performs carrier sensing, processes the signal and generates a decision variable X. The signal processing here may include sampling, analogue to digital conversion, the receiver’s digital combining with precoding weights, etc.) to evaluate availability of a  (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.; 

Liu does not teach:
sending, by the network device, the first information through the first time domain resource when the first time domain resource is available.
However, Park558 teaches:
sending, by the network device, the first information through the first time domain resource when the first time domain resource is available. (Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the resource signal RS (e.g. CSI-RS) during the RRP.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park558 into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park558 [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Liu and Park do not teach sensing the second beam direction to evaluate availability of a second time domain resource,
However, Islam in a similar field of multiple beam transmissions in different beam directions for CCA processing, discloses:
“second direction…second time domain resource…second information…” (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Lastly, determine whether the second channel/direction is idle (interference level is lower than threshold), and proceed to transmit a second transmission, in the second direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park558 in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. 

Liu and Islam do not teach channel access priority processing for LBT:
wherein the method further comprises one of following: 
when a channel access priority corresponding to the second direction is same as a channel access priority corresponding to the first direction, performing, by the network device, channel sensing on the unlicensed carrier corresponding to the second direction subsequent to performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction; 
when the channel access priority corresponding to the second direction is higher than the channel access priority corresponding to the first direction, performing, by the network device, channel sensing on the unlicensed carrier corresponding to the second direction subsequent to performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction, or restarting, …, channel sensing on the unlicensed carrier corresponding to the second direction,  
when the channel access priority corresponding to the second direction is lower than the channel access priority corresponding to the first direction, restarting, by the network device, channel sensing on the unlicensed carrier corresponding to the second direction.
However, Park297 in a similar field for using channel access priority classes to determine performing LBT for one or more beam directions, teaches: 
when the channel access priority corresponding to the second direction is higher than the channel access priority corresponding to the first direction … restarting, by the network device (Liu [0091]: for this embodiment, processing system 1600 (see Fig. 16) is in the network node side, and can be on the user-side. In other words, the CCA processing system is applicable to network device side as well as user-side UE.), channel sensing on the unlicensed carrier corresponding to the second direction, (Park297 [0311]: If the channel access priority class for the first LB is less than the channel access priority class of the second LBT, then the UE performs the second LBT. In other words, if the channel access priority class for the first LBT is simply different than the channel access priority class for the second LBT, then the UE performs the second LBT. Park297 [0309]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park297 into the method of Liu, in view of Park588 and Islam in order to simplify the decision for LBT activities, reducing unnecessary waiting for LBT window, to more efficiently find clear, idle channels for data transmission.  

Particularly for claim 11, Liu teaches:
A device for transmitting information, comprising: 
a memory, a processor, an input interface, and an output interface, wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to (Liu, Fig. 16, [0090]: memory 1606 adapted to store programming, processor 1604 adapted to perform tasks, through interface 1612),


Claims 21-24, 29-32 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US 2016/0105897), hereinafter “Liu”, in view of Yang et al. (US 2019/0364449), herein after “Yang”, in further view of Park et al (US 2017/0208588), hereinafter “Park588”,

Regarding claims 21 and 29, Liu teaches:
A method for transmitting information, comprising: performing, by a terminal device (See Fig. 1A – 1D, devices 101, 102. [0091]: for this embodiment, processing system 1600 (see Fig. 16) is in the user-side device, such as a user equipment UE. In other words, the CCA processing system is applicable to user-side UE as well), channel sensing on an unlicensed carrier (See Fig. 10, [0065-0066]: In this embodiment method, U-LTE system with multiple base stations transmitting in licensed and unlicensed spectrum) through a first precoding corresponding to a first direction (Fig. 7 [0058], at Block 726, the communications controller performs carrier sensing, processes the signal and generates a decision variable X. The signal processing here may include sampling, analogue to digital conversion, the receiver’s digital combining with precoding weights, etc.), to evaluate availability of a first time domain resource to be used by the terminal device for sending first information (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.; and 

Liu does not teach:
and according to an energy detection threshold corresponding to the first direction
However, Yang in a similar field of sensing idle or occupied channel in a CCA process, teaches:
and according to an energy detection threshold corresponding to the first direction ([0129-0132]: Energy-based sensing method is provided: Apparatus performs operation on the energy of the signal received in a certain period of time to obtain a value, and compares the value with a threshold value to determine whether the current channel is idle. Threshold value may be predefined, or negotiated or configured, or indicated through DCI.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yang into the method of Liu, in order to apply a specific criteria such as a threshold value to determine the state of the channel for efficient sensing processing. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Liu and Yang do not teach:
sending, by the terminal device, the first information through the first time domain resource when the first time domain resource is available.
However, Park558 teaches:
sending, by the network device, the first information through the first time domain resource when the first time domain resource is available. (Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the resource signal RS (e.g. CSI-RS) during the RRP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park558 into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park558 [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 29, Liu teaches:
A device for transmitting information configured to perform the method according to claim 1, comprising: 
a memory, a processor, an input interface, and an output interface, wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to (Liu, Fig. 16, [0090]: memory 1606 adapted to store programming, processor 1604 adapted to perform tasks, through interface 1612),


Regarding claim 22 and 30, Liu teaches:
wherein before performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction, the method further comprises: performing, by the network device, channel sensing on the unlicensed carrier, and a result of the channel sensing indicates that the unlicensed carrier is occupied.( Liu, Fig. 7, [0058]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. There are two results possible: idle carrier or busy carrier. )


Regarding claims 23 and 31, Liu does not teach:
wherein the first information comprises a first physical channel, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first physical channel on the unlicensed carrier through a second precoding and the first time domain resource, wherein the second precoding corresponds to the first direction.
However, Park588 teaches:
wherein the first information comprises a first physical channel, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first physical channel on the unlicensed carrier through a second precoding and the first time domain resource, wherein the second precoding corresponds to the first direction. (Park558, Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP. The resource signal is precoded as originating from the network device transmitting side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park588 into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claims 24 and 32, Liu does not teach:
wherein the first information comprises a first measurement reference signal, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first measurement reference signal on the unlicensed carrier through a third precoding and the first time domain resource, wherein the third precoding does not correspond to the first direction.
However, Park588 teaches:
wherein the first information comprises a first measurement reference signal, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first measurement reference signal on the unlicensed carrier through a third precoding and the first time domain resource, wherein the third precoding does not correspond to the first direction. (Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP. The resource signal is precoded as originating from the network device transmitting side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 25-27, 33-35 are rejected under 35 U.S.C 103 as being unpatentable over Liu in view of Yang and Park588, In further view of Islam et al. (US20190184457), hereinafter “Islam”.

Regarding claims 25 and 33, Liu teaches:
performing, by the network device, channel sensing on the unlicensed carrier corresponding to a … direction to evaluate availability of a … time domain resource to be used by the network device for sending …. information; (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.  [Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. An operating channel is considered occupied if the energy level in the channel exceeds a threshold corresponding to a power level.) and 
Liu does not teach:
‘’second direction…second time domain resource…second information…”, and
sending, by the network device, the second information through the second time domain resource when the second time domain resource is available.
However, Park588 teaches:
sending, by the network device, the second information through the second time domain resource when the second time domain resource is available. (Park, Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Liu and Park do not teach:
‘’second direction…second time domain resource…second information…”
However, Islam in a similar field of multiple beam transmissions in different beam directions for CCA processing, discloses:
‘’second direction…second time domain resource…second information…” (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Lastly, determine whether the second channel/direction is idle (interference level is lower than threshold), and proceed to transmit a second transmission, in the second direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. 
 
Regarding claims 26 and 34, Liu teaches:
wherein performing, by the network device, channel sensing on the unlicensed carrier corresponding to the second direction comprises: 
performing, by the network device, channel sensing on the unlicensed carrier corresponding to the … direction according to:
an energy detection threshold corresponding to the … direction. (Liu, Fig. 7, [0058]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. )

Liu and Park do not teach:
‘’second direction…”, 
However, Islam teaches:
‘’second direction…”, (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Lastly, determine whether the second channel/direction is idle (interference level is lower than threshold), and proceed to transmit a second transmission, in the second direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. 

Regarding claims 27 and 35, Liu teaches:
wherein before performing, by the network device, channel sensing on the unlicensed carrier corresponding to the …direction, the method further comprises: 
performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction, (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure, performed as carrier sensing using CCA procedure using “energy detect”. [Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). 
Liu and Park do not teach:
“…second direction...”
 and a result of the channel sensing indicates that the unlicensed carrier is occupied corresponding to the first direction.
However, Islam teaches:
“…second direction...”
and a result of the channel sensing indicates that the unlicensed carrier is occupied corresponding to the first direction.
 (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Last Block 1125, is to determine whether to transmit the second transmission based on a) estimated interference level (energy detection threshold), or b) the first transmission (if such transmission was made i.e. carrier was idle or occupied), or c) the direction of the second wireless device (which could be the same as the first direction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. In particular, to utilize the second direction for the second information to improve carrier usage.

Claims 28 and 36 are rejected under 35 U.S.C 103 as being unpatentable over Liu, in view of Yang and Park588, and in further view of Park et al. (US 2020/0178297), hereinafter “Park297”.

Regarding claims 28 and 36, Liu, Yang and Park588 do not teach:
further comprising one of the following:
when a channel access priority corresponding to the second direction is same as a channel access priority corresponding to the first direction, performing, by the terminal device, channel sensing on the unlicensed carrier corresponding to the second direction subsequent to performing, by the terminal device, channel sensing on the unlicensed carrier corresponding to the first direction; 
when the channel access priority corresponding to the second direction is higher than the channel access priority corresponding to the first direction, performing, by the terminal device, channel sensing on the unlicensed carrier corresponding to the second direction subsequent to performing, by the terminal device, channel sensing on the unlicensed carrier corresponding to the first direction, or restarting, …, channel sensing on the unlicensed carrier corresponding to the second direction; 
when the channel access priority corresponding to the second direction is lower than the channel access priority corresponding to the first direction, restarting, by the terminal device, channel sensing on the unlicensed carrier corresponding to the second direction.  
However, Park297 in a similar field for using channel access priority classes to determine performing LBT for one or more beam directions, teaches: 
when the channel access priority corresponding to the second direction is higher than the channel access priority corresponding to the first direction … restarting, by the network device (Liu [0091]: for this embodiment, processing system 1600 (see Fig. 16) is in the network node side, and can be on the user-side. In other words, the CCA processing system is applicable to network device side as well as user-side UE.) channel sensing on the unlicensed carrier corresponding to the second direction, ([0311]: If the channel access priority class for the first LB is less than the channel access priority class of the second LBT, then the UE performs the second LBT. In other words, if the channel access priority class for the first LBT is different than the channel access priority class for the second LBT, then the UE performs the second LBT. [0309]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park297 into the method of Liu, in view of Park588 and Islam in order to simplify the decision for LBT activities, reducing unnecessary waiting for LBT window, to more efficiently find clear, idle channels for data transmission.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461